                                Case 8:21-bk-02588-CPM                   Doc 1        Filed 05/18/21           Page 1 of 28


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Work Cat Florida LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FKA Work Cat Trans Gulf, LLC
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  821 South Newport Avenue
                                  Tampa, FL 33606
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Hillsborough                                                    Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://www.workcattransgulf.com/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                               Case 8:21-bk-02588-CPM                       Doc 1         Filed 05/18/21           Page 2 of 28
Debtor    Work Cat Florida LLC                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 8:21-bk-02588-CPM                          Doc 1        Filed 05/18/21             Page 3 of 28
Debtor    Work Cat Florida LLC                                                                          Case number (if known)
          Name

10. Are any bankruptcy cases
    pending or being filed by a
                                            No
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                   Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
                        Case 8:21-bk-02588-CPM                 Doc 1       Filed 05/18/21            Page 4 of 28
Debtor   Work Cat Florida LLC                                                       Case number (if known)
         Name

                            $50,001 - $100,000                       $10,000,001 - $50 million              $1,000,000,001 - $10 billion
                            $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                            $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
Case 8:21-bk-02588-CPM   Doc 1   Filed 05/18/21   Page 5 of 28




   /s/ Eric D. Jacobs                             05/18/2021
    Case 8:21-bk-02588-CPM   Doc 1   Filed 05/18/21   Page 6 of 28




X
X
X
X
X


X
                                     Case 8:21-bk-02588-CPM                         Doc 1         Filed 05/18/21                Page 7 of 28


 Fill in this information to identify the case:
 Debtor name Work Cat Florida LLC
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                               Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Agile Premium                                                  Trade debt                                                                                                $31,589.30
 Finance
 PO Box 549
 Newark, NJ 07101
 AirIQ                                                          Trade debt                                                                                                $29,217.97
 c/o T60065U
 PO Box 66512
 Chicago, IL 60666
 Art Perry                                                                                                                                                                $30,000.00
 301 W. Platt Street
 Tampa, FL 33606
 CSX Intermodal                                                                         Disputed                    $432,500.00                        $0.00            $432,500.00
 Terminals Inc
 500 Water Street
 J733, 11th Floor
 Jacksonville, FL
 32202
 Cultivate                                                      Trade debt                                                                                                $24,895.00
 917 W. 18th Street
 5th Floor
 Chicago, IL 60608
 Direct Chassis Link,                                           Trade debt                                                                                                $66,429.00
 Inc.
 PO Box 603061
 Charlotte, NC 28260
 Glander Int'l                                                  Trade debt                                                                                              $310,577.98
 Bunkering
 2401 PGA Blvd.
 Suite 155
 Palm Beach
 Gardens, FL 33410
 Louisiana Int'l                                                Trade debt                                                                                            $1,127,525.28
 Marine, LLC
 1423 Whitney
 Avenue
 Gretna, LA 70056



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:21-bk-02588-CPM                         Doc 1         Filed 05/18/21                Page 8 of 28



 Debtor    Work Cat Florida LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Offshore Towing,                                               Trade debt              Disputed                                                                        $518,961.45
 Inc.
 PO Box 1463
 Larose, LA 70373
 OTI Enterprise                                                 Trade debt                                                                                              $658,310.44
 301 W. Platt Street
 Tampa, FL 33606
 Port Isabel                                                    Trade debt                                                                                                $27,992.64
 Logistical
 Offshore Terminal,
 Inc.
 PO Box 79189
 Houston, TX 77279
 Port Logistics                                                 Trade debt                                                                                              $422,553.34
 Refrigerated
 4201 Martime Blvd.
 Tampa, FL 33605
 Port of Brownsville                                            Trade debt                                                                                                $54,129.40
 1000 Foust Road
 Brownsville, TX
 78521
 Seabulk Towing                                                 Trade debt                                                                                              $215,756.00
 Dept 3320
 PO Box 123320
 Dallas, TX 75312
 Signet Maritime                                                Trade debt                                                                                              $203,326.37
 Corp
 Navigation &
 Operations Ctr
 7400 Foust Road
 Brownsville, TX
 78521
 Star Leasing                                                   Trade debt                                                                                                $27,729.07
 Company
 PO Box 76100
 Cleveland, OH 44101
 Tampa Port                                                     Trade debt                                                                                              $181,821.23
 Authority
 DBA Port Tampa
 Bay
 1101 Channelside
 Drive
 Tampa, FL 33602
 Trailer Bridge, Inc.                                           Trade debt                                                                                              $143,850.00
 10405 New Berlin
 Road East
 Jacksonville, FL
 32226
 Vetting LLC                                                    UCC-1 Financing         Disputed                    $250,000.00                        $0.00            $250,000.00
 257 S. Grace                                                   Statement
 Avenue
 Elmhurst, IL 60126


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:21-bk-02588-CPM                         Doc 1         Filed 05/18/21                Page 9 of 28



 Debtor    Work Cat Florida LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Vetting LLC                                                    UCC-1 Financing         Disputed                 $2,079,342.45                         $0.00          $2,079,342.45
 257 S. Grace                                                   Statement
 Avenue
 Elmhurst, IL 60126




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 8:21-bk-02588-CPM                                            Doc 1               Filed 05/18/21                        Page 10 of 28

 Fill in this information to identify the case:

 Debtor name            Work Cat Florida LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          696,377.83

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $          696,377.83


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        2,761,842.45


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        4,178,251.96


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          6,940,094.41




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                        Doc 1      Filed 05/18/21           Page 11 of 28

 Fill in this information to identify the case:

 Debtor name          Work Cat Florida LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     The Bank of Tampa                                      Checking                         7977                                  $15,531.10



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $15,531.10
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Retainer - held by Genovese Joblove & Battista, P.A.                                                                          $10,272.50



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                    $10,272.50
            Add lines 7 through 8. Copy the total to line 81.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                             Doc 1        Filed 05/18/21            Page 12 of 28

 Debtor         Work Cat Florida LLC                                                                  Case number (If known)
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                                 24,750.00   -                                   0.00 = ....                  $24,750.00
                                              face amount                               doubtful or uncollectible accounts



           11a. 90 days old or less:                                  1,468.05   -                              1,468.05 = ....                           $0.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $24,750.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                       Net book value of         Valuation method used    Current value of
                                                                                     debtor's interest         for current value        debtor's interest
                                                                                     (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Laptop & Monitors                                                                        $0.00                                             $750.00


           iPhone cell phone                                                                        $0.00                                             $900.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                        Doc 1      Filed 05/18/21        Page 13 of 28

 Debtor         Work Cat Florida LLC                                                          Case number (If known)
                Name



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                             $1,650.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
             No
             Yes
 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
            General description                                               Net book value of       Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest       for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Steel Shipping Containers                                                       $0.00                                      $644,174.23



 51.        Total of Part 8.                                                                                                       $644,174.23
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                        Doc 1      Filed 05/18/21         Page 14 of 28

 Debtor         Work Cat Florida LLC                                                          Case number (If known)
                Name


     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            workcattransgulf.com                                                            $0.00                                               $0.00


            workcat.net                                                                     $0.00                                               $0.00


            workcat.biz                                                                     $0.00                                               $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                              Current value of
                                                                                                                              debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                        Doc 1      Filed 05/18/21       Page 15 of 28

 Debtor         Work Cat Florida LLC                                                         Case number (If known)
                Name

           Potential lost revenue claim against Louisiana
           International Marine, LLC for damaged barge; estimated
           claim of $500,000 per missed sailing                                                                                  Unknown
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                        $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                        page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                 Case 8:21-bk-02588-CPM                                   Doc 1            Filed 05/18/21               Page 16 of 28

 Debtor          Work Cat Florida LLC                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $15,531.10

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $10,272.50

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $24,750.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,650.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $644,174.23

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $696,377.83           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $696,377.83




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                 Case 8:21-bk-02588-CPM                           Doc 1         Filed 05/18/21       Page 17 of 28

 Fill in this information to identify the case:

 Debtor name          Work Cat Florida LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        CSX Intermodal Terminals
 2.1                                                                                                                      $432,500.00                         $0.00
        Inc                                           Describe debtor's property that is subject to a lien
        Creditor's Name
        500 Water Street
        J733, 11th Floor
        Jacksonville, FL 32202
        Creditor's mailing address                    Describe the lien
                                                      Leasing Agreement
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.2    NowAccount Network Corp                       Describe debtor's property that is subject to a lien                         $0.00              Unknown
        Creditor's Name
        800 Battery Avenue SE
        Suite 100
        Atlanta, GA 30339
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 8:21-bk-02588-CPM                           Doc 1         Filed 05/18/21          Page 18 of 28

 Debtor       Work Cat Florida LLC                                                                    Case number (if known)
              Name

         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.3    Vetting LLC                                   Describe debtor's property that is subject to a lien                 $2,079,342.45                    $0.00
        Creditor's Name                               UCC-1 Financing Statement
        257 S. Grace Avenue
        Elmhurst, IL 60126
        Creditor's mailing address                    Describe the lien
                                                      Covertible Note
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.4    Vetting LLC                                   Describe debtor's property that is subject to a lien                     $250,000.00                  $0.00
        Creditor's Name                               UCC-1 Financing Statement
        257 S. Grace Avenue
        Elmhurst, IL 60126
        Creditor's mailing address                    Describe the lien
                                                      Line of Credit
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


                                                                                                                               $2,761,842.4
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         5

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                  Doc 1       Filed 05/18/21             Page 19 of 28

 Debtor       Work Cat Florida LLC                                                      Case number (if known)
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity
        CSX Intermodal Terminals Inc
        Attn: William Traub                                                                     Line   2.1
        500 Water Street
        Jacksonville, FL 32202

        CSX Intermodal Terminals Inc
        Attn: Law Department                                                                    Line   2.1
        500 Water Street
        Jacksonville, FL 32202




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                           Doc 1          Filed 05/18/21                 Page 20 of 28

 Fill in this information to identify the case:

 Debtor name         Work Cat Florida LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $31,589.30
           Agile Premium Finance                                              Contingent
           PO Box 549                                                         Unliquidated
           Newark, NJ 07101                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number      6322
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $29,217.97
           AirIQ                                                              Contingent
           c/o T60065U                                                        Unliquidated
           PO Box 66512                                                       Disputed
           Chicago, IL 60666
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number      WORKCATFL                    Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $350.38
           Arepet Express LLC                                                 Contingent
           3900 N. 10th Street                                                Unliquidated
           Suite 1010                                                         Disputed
           McAllen, TX 78501
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $30,000.00
           Art Perry                                                          Contingent
           301 W. Platt Street                                                Unliquidated
           Tampa, FL 33606                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         38482                                               Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                           Doc 1          Filed 05/18/21                 Page 21 of 28

 Debtor       Work Cat Florida LLC                                                                    Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,227.32
          Bajo Cuva Cohen & Turkel PA                                         Contingent
          100 N. Tampa Street                                                 Unliquidated
          Suite 1900                                                          Disputed
          Tampa, FL 33602
                                                                             Basis for the claim:    Professional services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          Brazos Santiago Launch Servi                                        Contingent
          158 Isabella Point Drive                                            Unliquidated
          Port Isabel, TX 78578                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,696.00
          Couhig Partners LLC                                                 Contingent
          3250 Energy Center                                                  Unliquidated
          1100 Poydras Street                                                 Disputed
          New Orleans, LA 70163
                                                                             Basis for the claim:    Professional services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,895.00
          Cultivate                                                           Contingent
          917 W. 18th Street                                                  Unliquidated
          5th Floor                                                           Disputed
          Chicago, IL 60608
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,429.00
          Direct Chassis Link, Inc.                                           Contingent
          PO Box 603061                                                       Unliquidated
          Charlotte, NC 28260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,032.56
          Dix Agency Brownsville L.P.                                         Contingent
          5500 R.L. Ostos Road                                                Unliquidated
          Brownsville, TX 78521                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,564.00
          DTN, LLC                                                            Contingent
          18205 Capital Avenue                                                Unliquidated
          Suite 100                                                           Disputed
          Elkhorn, NE 68022
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       2252                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                           Doc 1          Filed 05/18/21                 Page 22 of 28

 Debtor       Work Cat Florida LLC                                                                    Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,750.00
          Freight Waves, Inc.                                                 Contingent
          405 Cherry Street                                                   Unliquidated
          Chattanooga, TN 37402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $310,577.98
          Glander Int'l Bunkering                                             Contingent
          2401 PGA Blvd.                                                      Unliquidated
          Suite 155                                                           Disputed
          Palm Beach Gardens, FL 33410
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       2551                         Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,592.44
          International Crane Services                                        Contingent
          6560 Anchor Loop                                                    Unliquidated
          Apt 106                                                             Disputed
          Bradenton, FL 34212
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,900.00
          LAD Services of Louisiana                                           Contingent
          1043 E. Stephensville Road                                          Unliquidated
          Morgan City, LA 70380                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account
          number Work Cat Trans             Gulf                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,127,525.28
          Louisiana Int'l Marine, LLC                                         Contingent
          1423 Whitney Avenue                                                 Unliquidated
          Gretna, LA 70056                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0076
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $518,961.45
          Offshore Towing, Inc.                                               Contingent
          PO Box 1463                                                         Unliquidated
          Larose, LA 70373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $658,310.44
          OTI Enterprise                                                      Contingent
          301 W. Platt Street                                                 Unliquidated
          Tampa, FL 33606                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                           Doc 1          Filed 05/18/21                 Page 23 of 28

 Debtor       Work Cat Florida LLC                                                                    Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,752.79
          OTI Trucking LLC                                                    Contingent
          301 W. Platt Street                                                 Unliquidated
          Unit 514                                                            Disputed
          Tampa, FL 33606
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,992.64
          Port Isabel Logistical                                              Contingent
          Offshore Terminal, Inc.                                             Unliquidated
          PO Box 79189                                                        Disputed
          Houston, TX 77279
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $422,553.34
          Port Logistics Refrigerated                                         Contingent
          4201 Martime Blvd.                                                  Unliquidated
          Tampa, FL 33605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,129.40
          Port of Brownsville                                                 Contingent
          1000 Foust Road                                                     Unliquidated
          Brownsville, TX 78521                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $215,756.00
          Seabulk Towing                                                      Contingent
          Dept 3320                                                           Unliquidated
          PO Box 123320                                                       Disputed
          Dallas, TX 75312
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $203,326.37
          Signet Maritime Corp                                                Contingent
          Navigation & Operations Ctr                                         Unliquidated
          7400 Foust Road                                                     Disputed
          Brownsville, TX 78521
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,030.26
          Smith Mechanical, Inc.                                              Contingent
          2177 N. 62nd St.                                                    Unliquidated
          Tampa, FL 33619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                           Doc 1          Filed 05/18/21                 Page 24 of 28

 Debtor       Work Cat Florida LLC                                                                    Case number (if known)
              Name

 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $27,729.07
           Star Leasing Company                                               Contingent
           PO Box 76100                                                       Unliquidated
           Cleveland, OH 44101                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number      7522
                                                                             Is the claim subject to offset?    No  Yes
 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,425.00
           Tampa Metal Fabricators                                            Contingent
           8702 E. Broadway Avenue                                            Unliquidated
           Tampa, FL 33619                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $181,821.23
           Tampa Port Authority                                               Contingent
           DBA Port Tampa Bay                                                 Unliquidated
           1101 Channelside Drive                                             Disputed
           Tampa, FL 33602
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number      A538                         Is the claim subject to offset?    No  Yes
 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $24,619.38
           Tejas Truck and Repair                                             Contingent
           1474 W. Price Road                                                 Unliquidated
           Suite 7-296                                                        Disputed
           Brownsville, TX 78520
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $143,850.00
           Trailer Bridge, Inc.                                               Contingent
           10405 New Berlin Road East                                         Unliquidated
           Jacksonville, FL 32226                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,147.36
           Wise Tech Global (Australia)                                       Contingent
           Pty Ltd                                                            Unliquidated
           Dept CH 10903                                                      Disputed
           Palatine, IL 60055
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number      WORCATPIE                    Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                           Doc 1       Filed 05/18/21                Page 25 of 28

 Debtor       Work Cat Florida LLC                                                                Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.1       Brown Insurance & Financial
           7800 113th Street                                                                     Line      3.1
           Suite 201
           Seminole, FL 33772                                                                          Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.         $                          0.00
 5b. Total claims from Part 2                                                                        5b.    +    $                  4,178,251.96

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.         $                    4,178,251.96




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                       Doc 1     Filed 05/18/21            Page 26 of 28

 Fill in this information to identify the case:

 Debtor name         Work Cat Florida LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Financing agreement
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     Agile Premium Finance
              List the contract number of any                                        PO Box 549
                    government contract                                              Newark, NJ 07101


 2.2.         State what the contract or                  Lease of steel
              lease is for and the nature of              containers
              the debtor's interest

                  State the term remaining                6 months
                                                                                     CSX Intermodal Terminals Inc
              List the contract number of any                                        500 Water Street
                    government contract                                              Jacksonville, FL 32202


 2.3.         State what the contract or
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     Louisiana Int'l Marine, LLC
              List the contract number of any                                        1423 Whitney Avenue
                    government contract                                              Gretna, LA 70056


 2.4.         State what the contract or                  Employment contract
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     Nate Tooley
              List the contract number of any                                        1056 Gulf Blvd.
                    government contract                                              Indian Rocks Beach, FL 33785




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                             Doc 1   Filed 05/18/21         Page 27 of 28
 Debtor 1 Work Cat Florida LLC                                                                   Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or                   Maintenance contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                         Star Leasing
             List the contract number of any                                             PO Box 76100
                   government contract                                                   Cleveland, OH 44101


 2.6.        State what the contract or                   Barge charter
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining
                                                                                         Trailer Bridge, Inc.
             List the contract number of any                                             10405 New Berlin Road East
                   government contract                                                   Jacksonville, FL 32226




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8:21-bk-02588-CPM                     Doc 1   Filed 05/18/21           Page 28 of 28

 Fill in this information to identify the case:

 Debtor name         Work Cat Florida LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Work Cat                          c/o Cogency Global Inc.                          Vetting LLC                     D       2.3
             Holdings, LLC                     850 New Burton Road                                                               E/F
                                               Suite 201
                                                                                                                                G
                                               Dover, DE 19904




    2.2      Work Cat                          c/o Cogency Global Inc.                          Vetting LLC                     D       2.4
             Holdings, LLC                     850 New Burton Road                                                               E/F
                                               Suite 201
                                                                                                                                G
                                               Dover, DE 19904




Official Form 206H                                                        Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
